Citation Nr: 0722424	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1981 to 
June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran's May 1998 application 
included a claim for service connection for bipolar disorder.  
Review of the record reveals that this claim has not been 
adjudicated.  It is, accordingly, referred back to the RO for 
appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In September 1995 the RO denied service connection for 
PTSD due to personal assault. 

2.  Correspondence received by the RO after the September 
1995 denial constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  The September 1995 determination denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1995 the RO denied the veteran's claim for 
service connection for PTSD on the grounds that the veteran 
had not replied to a letter requesting information about her 
in-service stressors.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991) (If evidence requested in connection with an 
original claim . . . is not furnished within one year after 
the date of request, the claim will be considered 
abandoned.).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  Id.

In May 1998 the veteran submitted a stressor statement.  
Subsequent to its development of the case the RO received 
additional evidence, including disability information from 
Social Security Administration, medical records from several 
Veterans' Affairs Medical Centers (VAMCs), medical records 
from a psychiatric hospital, and a letter from a private 
treating psychologist.  In March 2000 the RO issued a rating 
decision denying service connection for PTSD on the grounds 
that the veteran's condition was not linked to her military 
service.  It then received medical evidence from another 
VAMC.  In April 2000 it issued another rating decision in 
which it again denied the veteran's claim on the grounds that 
the evidence of record failed to establish a link between 
PTSD due to personal trauma and any disease or injury during 
service.  

Regardless of the RO's actions, since the September 1995 
decision is final, the Board must determine de novo whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) (emphasis 
added).  The evidence to be considered to determine whether 
the claim should be reopened is all evidence submitted by or 
on behalf of a claimant since the last final denial on any 
basis.  See Evans, 9 Vet. App. at 273.  For purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The June 1998 stressor statement and medical evidence 
compiled after the September 1995 decision clearly meets the 
requirements of 38 C.F.R. § 3.156(a) since it had not 
previously been submitted to agency decisionmakers, and since 
it bears directly and substantially upon the veteran's claim 
for PTSD.  Indeed, the information contained in the June 1998 
stressor statement goes to the very crux of the veteran's 
claim.  The veteran's claim for service connection for PTSD 
must therefore be reopened.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

Having reopened the claim based on new and material evidence, 
the Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  For the 
reasons that follow the Board finds that further development 
is warranted. 

As stated above, in June 1998 the veteran submitted a 
stressor statement in which she described a sexual assault by 
a military policeman.  She reports that this incident 
occurred in September 1982 during her tour at Redstone 
Arsenal in Alabama.  She also reports that in January 1985 a 
sergeant in Stuttgart, Germany, refused to recommend her for 
a promotion for which she was otherwise eligible unless she 
had sex with him.  She says that she was not able to get a 
promotion until the sergeant retired.  

SMRs show treatment in January 1983 for "situational 
depression/anxiety," but contain no diagnosis of PTSD; 
however, VA treatment records reflect diagnoses of "PTSD," 
"PTSD secondary to incest/child sexual abuse," "PTSD 
secondary to sexual trauma while serving in the military," 
and "PTSD with depression."  Private treatment records also 
reflect diagnosis of PTSD. 

In September 2002 the veteran submitted a letter in which she 
provided the name of her roommate at Redstone Arsenal from 
1982 to 1983.  In this letter the veteran informs that the 
military policeman that assaulted her at Redstone Arsenal 
lived in the veteran's barracks.  According to the veteran, 
this former roommate could corroborate the veteran's account 
of the assault that took place in the barracks.  

In May 2003 the RO received a letter from the veteran's 
sister regarding her knowledge of the 1982 sexual assault 
complained of by the veteran.  The veteran's sister reports 
that the veteran confided the event to her during a visit 
with the veteran at Redstone Arsenal in 1982 or 1983.  She 
adds that the veteran told her that she was afraid to report 
the incident because the assailant was a military policeman.  

Although the veteran was given notice in August 2003 of the 
evidence necessary to substantiate a claim for service 
connection, she was not informed of the evidence necessary to 
substantiate a claim for PTSD based on sexual assault.  See 
38 C.F.R. § 3.304(f)(3). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must send the veteran notice in 
accordance with 38 U.S.C.A. § 5103a that 
informs her of the evidence and information 
necessary to establish service connection 
for PTSD due to sexual assault.  The 
veteran should be specifically advised that 
she can submit alternate forms of evidence 
to corroborate the occurrence of the 
stressor, such as a buddy statement from 
her former roommate at Redstone Arsenal or 
any other persons with knowledge of the 
events described in her stressor 
statements.

2.  The RO should again request a copy of 
the veteran's entire official military 
personnel file and associate said with the 
claims file.  See M21-1MR, Part IV, subpart 
ii, 1.D.17.e.

3.  The RO should determine whether the 
veteran's alleged in-service stressors are 
corroborated.  If any claimed stressor is 
corroborated, the veteran should be 
scheduled for a compensation and pension 
examination with regard to her claim for 
service connection for PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO should 
identify for the examiner the stressor(s) 
it has determined are corroborated.  The RO 
is to inform the examiner that only the 
stressor(s) which have been corroborated 
may be used as a basis for a diagnosis of 
PTSD.  The examiner is specifically 
requested to opine as to whether a stressor 
found to be corroborated by the evidence 
was sufficient to produce PTSD; and (2) 
whether it is at least as likely as not (50 
percent probability or greater) that there 
is a link between current symptomatology 
and one or more of the in-service stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  The examiner should also 
identify, if possible, the date of onset of 
PTSD, if PTSD is diagnosed.  

A rationale for all opinions should be set 
forth in the report provided.  

4.  If the veteran's claim for service 
connection for PTSD remains denied, the 
veteran and her representative must be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  If appropriate, the RO should 
address whether the presumptions of 
soundness / aggravation applies in this 
matter.  

The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


